Citation Nr: 1616939	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  11-30 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for a low back disability from November 2, 2009.  

2.  Entitlement to an increased rating in excess of 10 percent for hemorrhoids from November 2, 2009. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from November 2, 2009 to April 6, 2010.  

4.  Entitlement to a TDIU from April 6, 2010.  

5.  Entitlement to separate ratings for bilateral radiculopathy or neuropathy of the lower extremities.  


REPRESENTATION

The Veteran is represented by: The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from November 1975 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part denied increased ratings in excess of 40 percent and 10 percent for a low back disability and hemorrhoids, respectively.  

The issues of whether separate ratings for bilateral radiculopathy/neuropathy are warranted and entitlement to TDIU from November 2, 2009 to April 6, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal from November 2, 2009, the low back disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  

2.  From November 2, 2009, the hemorrhoids have been manifested by large external hemorrhoids with persistent bleeding 

3.  From April 6, 2010, the Veteran has been unable to maintain substantially gainful employment due to the service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 percent for the low back disability have not been met or more nearly approximated for any period from November 2, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014);		 38 C.F.R. §§ 3.951, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but no higher, for hemorrhoids from November 2, 2009 have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.951, 4.1, 4.2, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7336 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for TDIU have been met from April 6, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The duty to notify was satisfied in a November 2009 letter to the Veteran sent prior to the initial adjudication of the claim and notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  For these reasons, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in November 2009 and July 2011.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale, including as to functional impairment.    

The Veteran was afforded an opportunity to testify before a Veterans Law Judge; however, the Veteran withdrew the hearing request in a March 2012 statement.  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 	 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

General Rating Criteria 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the rating period.  


Rating Back Disability

The Veteran is in receipt of a 40 percent disability rating for the low back disability for the entire rating period on appeal from November 2, 2009, currently rated under Diagnostic Code 5237, and previously rated under Diagnostic Code 5293.  See 	 38 C.F.R. § 4.71a.  The Veteran has been in receipt of the 40 percent rating for the low back disability since April 27, 1978; therefore, this rating, which has been in effect for more than 20 years, is a protected rating, and cannot be reduced, except upon a showing of fraud on the part of the Veteran, or other circumstances not present in this case.  See 38 C.F.R. § 3.951(b).  

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.  

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  


Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher rating for that segment.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the course of the appeal, the Veteran generally contends that the low back disability has worsened, and he is entitled to an increased rating.  The Veteran contends that the low back disability affects his ability to walk, sit, and stand, and he cannot work because of the back disability.  See November 2009 claim for increase, April 2010 notice of disagreement, March 2012 substantive appeal.  

After review of all the evidence, both medical and lay, the Board finds that, for the entire rating period from November 2, 2009, the low back disability has not been manifested by unfavorable ankylosis of the thoracolumbar spine to warrant a 50 percent disability rating.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).

In November 2009, the Veteran was afforded a VA examination to help assess the severity of the low back disability.  At that time, the Veteran reported worsening low back pain with pain radiating to both legs, but worse in the left thigh.  The Veteran stated he cannot sit for long periods of time or walk for more than a quarter mile.  The Veteran reported that the pain is a burning sensation, and is a constant mild pain daily, with a dull ache radiating down his legs.  The Veteran used a cane to assist with walking.  The VA examiner stated there was no thoracolumbar spine ankylosis, muscle spasms, guarding, scoliosis, or reverse lordosis.  The straight leg raise testing was positive in both legs.  Forward flexion was limited to 70 degrees and the combined range of motion was 170 degrees.  The VA examiner diagnosed degenerative disc disease of the lumbar spine with left radiculopathy.  At that time, the Veteran reported attending school full time.  

In July 2011, the Veteran was again afforded a VA examination to help assess the severity of the low back disability.  At that time, the Veteran reported that the back pain and radiating pain down both thighs had worsened, with severe flare-ups that occur weekly, lasting one to two days.  The Veteran described the flare-ups as incapacitating, except for necessary activities of daily living.  The Veteran additionally described constant daily severe pain that radiates down his thighs.  The VA examiner reported a history of fatigue, decreased motion, stiffness, weakness, and spasms, and that the Veteran cannot walk more than a few yards.  The Veteran's gait was antalgic, and the Veteran needed a cane for assistance.  The Veteran did not have ankylosis of the thoracolumbar spine.  Forward flexion was limited to 80 degrees, with a combined range of motion of 160 degrees.  The VA examiner opined that the low back disability precludes sedentary and physical employment as the Veteran is unable to do repeated lifting, bending, heavy carrying, and cannot sit comfortably for more than a few minutes, which was observed during the VA examination.  

Review of VA treatment records shows continuous treatment for a low back disability.  July 2010 VA treatment records show a diagnosis of low back pain with lower extremity neuropathy.  From November 2, 2009 to present, VA treatment records do not list objective measurements of the range of motion of the thoracolumbar spine, and VA treatment records and MRIs of the low back do not diagnosis ankylosis of the thoracolumbar spine.  

Based on the evidence, both medical and lay, the Board finds that, for the entire period on appeal, the criteria for a 50 percent rating for the low back disability has not be met or more nearly approximated.  The evidence, both VA and private treatment records, does not demonstrate a diagnosis of ankylosis of the thoracolumbar spine, and the Veteran has not contended that he has ankylosis of the entire thoracolumbar spine.  For these reasons, the criteria for an increased rating in excess of 40 percent have not been met or more nearly approximated.  38 C.F.R. 
§ 4.71a.  

The Board has additionally considered whether a higher rating would be warranted under Diagnostic Code 5243 under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes.  Review of VA treatment records, private treatment records, VA examinations, and lay statements do not indicate that the Veteran experiences incapacitating episodes that require treatment and bedrest prescribed by a physician as a result of the service-connected low back disability.  While the Veteran indicates that he is incapacitated during flare-ups, there is no documentation or assertion by the Veteran of bedrest prescribed by a physician that 

meets the requirements of an "incapacitating episode" under 38 C.F.R. § 4.71a; therefore, the criteria for an increased rating in excess of 40 percent under Diagnostic Code 5243 have not been met or more nearly approximated.  38 C.F.R. 
§ 4.71a.  

Rating Hemorrhoids 

The Veteran is currently in receipt of a 10 percent rating for hemorrhoids under Diagnostic Code 7336 for the entire period on appeal since November 2, 2009.   See 38 C.F.R. § 4.114.  The Veteran has been in receipt of the 10 percent rating for hemorrhoids since April 27, 1978; therefore, this rating, which has been in effect for more than 20 years, is a protected rating, and cannot be reduced, except upon a showing of fraud on the part of the Veteran, or other circumstances not present in this case.  See 38 C.F.R. § 3.951(b).  

Under Diagnostic Code 7336, mild or moderate hemorrhoids are to receive a 0 percent (noncompensable) rating.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences are assigned a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures are assigned a 20 percent rating.  Id. 

The Veteran generally contends that he is entitled to an increased rating in excess of 10 percent for the service-connected hemorrhoids for the entire period on appeal from November 2, 2009.  The Veteran contends that the hemorrhoids have worsened, causing persistent bleeding and necessitating two surgeries.  

In November 2009, the Veteran was afforded a VA examination to help assess the nature and severity of the service-connected hemorrhoids.  At that time, the Veteran reported frequent bleeding from the hemorrhoids, pain, and burning.  The Veteran denied fecal incontinence.  The VA examiner stated there was no rectal prolapse, fissure, fistula in ano, impairment of sphincter control, or anal or rectal stricture.  The VA examiner diagnosed external hemorrhoids.  

In July 2011, the Veteran was afforded another VA examination to help assess the severity of the hemorrhoids.  At that time, the VA examiner noted that the Veteran had undergone a hemorrhoidectomy.  The Veteran reported that the hemorrhoids were "a bit better" but the Veteran reported still having issues and flare-ups with rectal bleeding.  The VA examiner noted no history of fecal incontinence, impairment of sphincter control, fissures, or fistula in ano.  

Review of VA treatment records show a history of large, painful external hemorrhoids with persistent daily bleeding that is more than a teaspoon.  See March 2010 VA treatment records.  An October 2009 VA treatment record diagnoses large external, non-thrombosed hemorrhoids.  A March 2010 colonoscopy showed only external hemorrhoids, and no internal hemorrhoids.  In April 2010, the Veteran received a hemorrhoidectomy for the external hemorrhoids, but the hemorrhoids returned, and the Veteran received another hemorrhoidectomy in July 2010.  In July 2010, the Veteran again reported persistent bleeding of more than a teaspoon.  

Based on all the evidence, both medical and lay, the Board finds that for the entire rating period on appeal from November 2, 2009, the hemorrhoids more nearly approximate the criteria for a 20 percent rating, as they are manifested by large external hemorrhoids with persistent bleeding.  While there is no evidence of anemia during this time period, the Board notes that it is not expected that all cases will demonstrate all findings for each diagnostic code, and resolving reasonable doubt in favor of the Veteran, the symptoms of persistent bleeding more nearly approximate the criteria for a 20 percent rating.  38 C.F.R. § 4.21.  Additionally, the Board notes that after the surgery, the Veteran reported that the hemorrhoids improved "a bit;" however, the Board finds that there is not sufficient evidence of continued improvement to stage the rating and return to a 10 percent rating.   

The Board additionally finds that for the entire rating period on appeal from November 2, 2009, the Veteran is not entitled to separate or increased ratings under any other diagnostic criteria.  The record does not suggest, and the Veteran does not contend, that he has symptoms of a prolapsed rectum from the hemorrhoids or symptoms of impairment of sphincter control; therefore, the criteria for increased ratings in excess of 20 percent under these diagnostic codes have not been met.  38 C.F.R. § 4.7.  

Extraschedular Considerations 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the hemorrhoids and low back disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  	 38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  	 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that, regarding the hemorrhoids, the symptomology described by the Veteran is contemplated in rating criteria and no referral for extraschedular consideration is warranted.  The Veteran has symptoms of painful large external hemorrhoids with persistent bleeding.  These symptoms are specifically contemplated in the schedular rating criteria under Diagnostic Code 7336.  Specifically, the rating criteria contemplate factors such as size of the hemorrhoids, bleeding, thrombosis, frequent recurrence, excess redundant tissue, reducibility, anemia, and fissuring.  Further, words such as "moderate" and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Symptoms such as pain and discomfort are encompassed by Diagnostic Code 7336's "mild" and "moderate" criteria.  In this case, comparing the Veteran's disability level and symptomatology of the hemorrhoids to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

Regarding the low back disability, the Board further finds that for the entire initial rating period the symptomatology and impairment caused by the low back disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in painful movement, muscle spasm, and limitation of motion due to pain, causing difficulty walking, sitting, and standing.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment, and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the hemorrhoids and low back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU 

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

TDIU is granted when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 	 §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A threshold requirement for eligibility for TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 	 38 C.F.R. § 4.16(a).  

As discussed above, the Board is granting a 20 percent rating for hemorrhoids from November 2, 2009.  The Veteran is in receipt of a 30 percent rating for depression from April 6, 2010, and a 20 percent rating for a right shoulder disability from February 11, 2011.  Therefore, from November 2, 2009 to April 6, 2010, the Veteran is in receipt of a combined rating of 50 percent and does not met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), and, as discussed below, the Board is remanding the issue of TDIU from November 2, 2009 to April 6, 2010 for referral to the Director of Compensation and Pension for consideration under 38 C.F.R. § 4.16(b).  

From April 6, 2010, the Veteran is in receipt of a combined 70 percent rating, and does meet the criteria for TDIU under 38 C.F.R. § 4.16(a); therefore, for the period from April 6, 2010, the Veteran is in receipt of a single disability rating of 40 percent or more with a combined rating of 70 percent or more, and the service-connected disabilities have met the combined rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a).  The Board will next consider whether the service-connected disabilities prevent the Veteran from obtaining or maintaining substantially gainful employment.  38 C.F.R. § 4.16(a)(1).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 		 § 4.17(a) (2015).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that all the service-connected disabilities prevent the Veteran from maintaining substantial gainful employment from April 6, 2010.  

On the June 2011 application for increased compensation based on individual unemployability, the Veteran indicated he last worked in 2008 as a laborer and machine operator for IFCO Systems.  The Veteran indicated he stopped worked because of the service-connected back disability, depression, and hemorrhoids.  The Veteran stated he started full-time school to become a legal administrative specialist, but withdrew in April 2010 because of the service-connected disabilities.  In August 2011, the Veteran's previous employer responded and indicated that the Veteran worked there as a general laborer, and stopped working in March 2008. 

As discussed above, the Veteran was afforded VA examinations in November 2009 and July 2011 to assess the severity of the service-connected disabilities.  At the November 2009 VA examination, the VA examiner noted that the Veteran was a full-time student, and opined that the low back disability has "significant effects" on the Veteran's occupation.  

The June 2011 VA examiner opined that the hemorrhoids do not preclude employment, but that the low back disability precludes both sedentary and physical work because the Veteran is unable to sit for long periods of time, and cannot perform repeated lifting, bending, heavy or carrying.  Furthermore, regarding the service-connected depression, the VA examiner opined that, while the depression alone does not preclude employment, the depression does cause occupational impairment as it interferes with the Veteran's sleep and ability to concentrate.  

In October 2011, the Veteran was afforded a VA examination to help assess the severity of the service-connected right shoulder disability.  At that time, the Veteran reported constant pain with guarding of movement, tenderness, and limitation of motion.  The VA examiner opined the right shoulder disability causes significant effects with the Veteran's usual occupation, as the Veteran has problems with lifting, carrying, and reaching.  

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities are of sufficient severity to preclude the Veteran from maintaining gainful employment to warrant TDIU for the period from April 6, 2010.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


ORDER

An increased rating in excess of 40 percent for the low back disability is denied.  

An increased rating of 20 percent for hemorrhoids from November 2, 2009 is granted.

TDIU from April 6, 2010 is granted.  


REMAND

Whether Separate Ratings for Bilateral Radiculopathy 
or Neuropathy of the Lower Extremities are Warranted

Under the General Rating Formula for Diseases and Injuries of the Spine, Note 1 requires any objective neurologic abnormalities associated with the spinal disability to be rated separately under the appropriate diagnostic code.  Review of VA treatment records show a history of a low back disability with radiating pain, and a diagnosis of bilateral lower extremity neuropathy with intermittent numbness.  See July 2010 VA treatment records.  Additionally, the November 2009 VA examination report notes radiating pain and diagnoses radiculopathy.  See November 2009 VA examination report.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   Therefore, as the record indicates the Veteran may have neuropathy or radiculopathy that may be related to the low back disability, a remand is necessary to determine the severity of those symptoms.  

TDIU from November 2, 2009 to April 6, 2010

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria. It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

In this case, as discussed above, the combined schedular disability rating eligibility criteria for TDIU under 38 C.F.R. § 4.16(a) have not been met from November 2, 2009 to April 6, 2010.  The Board finds that in this case the criteria for referral for extraschedular consideration under § 4.16(b) are met.  The Veteran asserts he is unable to maintain substantially gainful employment for the period from November 2, 2009 to April 6, 2010 due to the low back and hemorrhoid disabilities, and the Board finds that the evidence is sufficient to raise a question as to whether the Veteran is precluded from obtaining or maintaining substantially gainful employment so as to warrant referral to the Director, Compensation and Pension Service, for consideration of TDIU under 38 C.F.R. § 4.16(b) for the period from November 2, 2009 to April 6, 2010.

Additionally, as a grant of separate ratings for bilateral lower extremity radiculopathy or neuropathy could impact the claim for TDIU from November 2, 2009 to April 6, 2010, the Board finds that the issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 	 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the issues of whether separate ratings for bilateral radiculopathy or neuropathy of the lower extremities are warranted and entitlement to TDIU from November 2, 2009 to April 6, 2010 are REMANDED for the following action:

1.  Schedule a VA examination of the nerves of the lower extremities.  The examiner should review the history and record and examine the Veteran, then diagnose any radiculopathy or neuropathy of the lower extremities, and opine whether any diagnosis is related to the low back disability.  The examiner is also requested to indicate the severity of any lower extremity radiculopathy or neuropathy. 

2.  Then, readjudicate the issue of entitlement to TDIU from November 2, 2009 to April 6, 2010.  If the Veteran does not meet the criteria for TDIU under 38 C.F.R. § 4.16(a), refer the TDIU issue to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b).    

3.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


